USCA11 Case: 21-13663     Document: 59-1       Date Filed: 12/21/2022      Page: 1 of 16




                                                                  [PUBLISH]
                                      In the
                 United States Court of Appeals
                          For the Eleventh Circuit

                            ____________________

                                   No. 21-13663
                            ____________________

        JARROD JOHNSON,
        Individually, and on Behalf of a Class of persons
        similarly situated,
                                                            Plaintiff-Appellee,
        versus
        3M COMPANY, et al.,


                                                                  Defendants,


        WATER, LIGHT, AND SINKING FUND COMMISSION
        OF CITY OF DALTON,
USCA11 Case: 21-13663       Document: 59-1      Date Filed: 12/21/2022        Page: 2 of 16




        2                       Opinion of the Court                   21-13663

                                                         Defendant-Appellant.


                              ____________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                       D.C. Docket No. 4:20-cv-00008-AT
                            ____________________

        Before LUCK, BRASHER, and ED CARNES, Circuit Judges.
        ED CARNES, Circuit Judge:
               Dalton, Georgia, which has been called the “carpet capital of
        the world,” boasts on its website that the city is “unrivaled in its
        production of carpet.” 1 Since more than ninety percent of the
        world’s carpet comes from manufacturers in and around Dalton, it
        would be hard to argue with that. But the title and boast say noth-
        ing about any pollution resulting from all of that carpet production.
        The allegations in this lawsuit do.
               Plaintiff Jarrod Johnson alleges that toxic chemicals used
        during the carpet manufacturing process have been allowed to seep
        into the rivers that supply drinking water to communities near Dal-
        ton, including Rome, Georgia and the rest of Floyd County. On
        behalf of himself and a proposed class of water subscribers and


        1 See Dalton, Carpet Center, Dalton, Ga., https://www.daltonga.gov/
        community/page/dalton-carpet-center (last visited Dec. 19, 2022).
USCA11 Case: 21-13663     Document: 59-1      Date Filed: 12/21/2022    Page: 3 of 16




        21-13663               Opinion of the Court                       3

        ratepayers, he sued Dalton Utilities, a municipal corporation that
        operates Dalton’s wastewater treatment system, for violating the
        Clean Water Act and for creating a public nuisance. His lawsuit
        claims that Dalton Utilities has caused the City of Rome’s domestic
        water supply to be contaminated with dangerously high levels of
        toxic chemicals. As the case comes to us, the question is whether
        Dalton Utilities is entitled to municipal immunity from Johnson’s
        nuisance abatement (injunctive relief) claim. The answer is that it
        is not.
                                         I.
               The facts, as alleged in the third amended complaint (the op-
        erative one) and which we assume to be true for present purposes,
        see McGroarty v. Swearingen, 977 F.3d 1302, 1306 (11th Cir. 2020),
        are these.
               More than ninety percent of the world’s carpet comes from
        manufacturers in and around Dalton. During the manufacturing
        process the facilities use man-made chemicals called per- and
        polyfluoroalkyl substances (PFAS) that repel oil and water and,
        when applied to carpets, make them resistant to stains. But the
        chemical properties that make PFAS ideal for carpet manufacturing
        also make them toxic and everlasting (hence the nickname “forever
        chemicals”). When released into the environment PFAS do not
        break down, and they tend to collect and spread in water. They
        have been linked to many adverse health effects, including devel-
        opmental defects in fetuses, cancer, immunotoxicity, thyroid dis-
        ease, ulcerative colitis, and high cholesterol.
USCA11 Case: 21-13663      Document: 59-1      Date Filed: 12/21/2022     Page: 4 of 16




        4                      Opinion of the Court                 21-13663

               After the carpet manufacturing facilities use PFAS, they dis-
        charge industrial wastewater containing dangerously high levels of
        the chemicals directly into Dalton’s wastewater treatment system.
        That system is owned and operated by Dalton’s Board of Water,
        Light and Sinking Fund Commissioners, which does business as
        Dalton Utilities. Dalton Utilities collects and treats the wastewater,
        then pumps it to a 9,800-acre Riverbend Wastewater Land Appli-
        cation System where it is sprayed across the surface of the land.
        Instead of degrading during treatment, the PFAS accumulate in the
        Land Application System and flow into the neighboring Conasauga
        River and its tributaries. After that, they travel downstream to the
        Oostanaula River, the primary source of Rome, Georgia’s drinking
        water, exposing its residents to “dangerously high levels” of the
        chemicals.
                In 2016 the City of Rome implemented an emergency filtra-
        tion process to remove some PFAS from its water supply. To cover
        the cost of this emergency filtration system and to pay for a new,
        permanent one, the City imposed a surcharge on the price of water
        for all ratepayers. The City estimates that the rate will increase by
        at least 2.5% each year for the foreseeable future.
               Johnson, a Rome resident, filed this action in the Superior
        Court of Floyd County in 2019 on behalf of himself and a proposed
        class of water subscribers and ratepayers who are harmed by the
        contamination of their drinking water and the payment of sur-
        charges. He named as defendants various chemical suppliers and
        carpet manufacturers and alleged state law claims for tortious
USCA11 Case: 21-13663      Document: 59-1     Date Filed: 12/21/2022     Page: 5 of 16




        21-13663               Opinion of the Court                        5

        conduct, public nuisance, and nuisance abatement. The case was
        later removed to the Northern District of Georgia under the Class
        Action Fairness Act, 28 U.S.C. § 1332(d).
               Johnson brought Dalton Utilities into the case with his first
        amended complaint, which alleged a Clean Water Act claim
        against it. That first amended complaint also alleged a Clean Water
        Act claim against the Dalton/Whitfield Regional Solid Waste Au-
        thority and reorganized the state law tort claims, adding a negli-
        gence per se claim against the carpet manufacturers and chemical
        suppliers. Then Johnson amended his complaint a second time to
        correct misnomers and clarify which chemical supplier defendants
        are subject to his negligence per se claim. That was followed by a
        third amended complaint, which added some defendants, substi-
        tuted others, and updated the Clean Water Act allegations. He also
        asserted in it public nuisance and nuisance abatement claims
        against Dalton Utilities. His third amended complaint generally al-
        leges that the contamination of Rome’s drinking water endangers
        his health, damages his property, interferes with his use and enjoy-
        ment of his property, and increases the price of his water. It seeks
        compensatory and punitive damages and injunctive relief.
               Dalton Utilities moved to dismiss the third amended com-
        plaint for failure to state a claim. Relevant to this appeal, the mo-
        tion asserted that Dalton Utilities is entitled to municipal
USCA11 Case: 21-13663        Document: 59-1        Date Filed: 12/21/2022        Page: 6 of 16




        6                         Opinion of the Court                     21-13663

        immunity 2 from Johnson’s nuisance abatement claim. Relying on
        the Georgia Supreme Court’s Sustainable Coast decision, the mo-
        tion contended that municipalities are immune from a nuisance
        claim unless the claim seeks monetary relief for the taking or dam-
        aging of private property. See Ga. Dep’t of Nat. Res. v. Ctr. for a
        Sustainable Coast, Inc., 755 S.E.2d 184 (Ga. 2014). Dalton Utilities
        asserted that Johnson’s nuisance claim sought only injunctive relief
        for personal injury, and as a result municipal immunity applied to
        that claim against Dalton Utilities.
               After a hearing, the district court denied Dalton Utilities’
        motion to dismiss Johnson’s nuisance abatement claim on munici-
        pal immunity grounds. Relying on Gatto v. City of Statesboro, 860
        S.E.2d 713 (Ga. 2021), the court found that “as it stands now, [Geor-
        gia] law allows for a nuisance claim against a municipality for injury
        to property (or the use and enjoyment thereof) or personal injury.”
        And the court expressed its view that Johnson had adequately al-
        leged a nuisance claim against Dalton Utilities both for injury to
        property and for personal injury. This is Dalton Utilities’ interloc-
        utory appeal of the district court’s order.
                While this appeal was pending, Johnson filed with Dalton
        Utilities’ consent a fourth amended complaint in the district court.


        2 Although the parties and the district court refer to “sovereign immunity” or
        “municipal sovereign immunity,” we follow the lead of the Georgia Supreme
        Court and use “municipal immunity” to refer to the governmental immunity
        afforded to cities. Gatto v. City of Statesboro, 860 S.E.2d 713, 715 n.1 (Ga.
        2021).
USCA11 Case: 21-13663      Document: 59-1       Date Filed: 12/21/2022     Page: 7 of 16




        21-13663                Opinion of the Court                         7

        This latest amended complaint makes two changes to the claims
        against Dalton Utilities: it adds another Clean Water Act claim, and
        it withdraws the public nuisance claim that sought damages. But
        it leaves the nuisance abatement claim seeking injunctive relief in-
        tact, and that’s the only claim at issue in this appeal.
                                          II.
                Johnson has moved to dismiss this appeal, contending that
        we lack jurisdiction because the district court’s order denying Dal-
        ton Utilities’ motion to dismiss the nuisance abatement claim is not
        a final order. An order denying a motion to dismiss is not a final
        decision, and we lack jurisdiction to review it “unless it is otherwise
        made appealable by statute or jurisprudential exception.” Parker
        v. Am. Traffic Sols., Inc., 835 F.3d 1363, 1367 (11th Cir. 2016) (quo-
        tation marks omitted); see also 28 U.S.C. § 1291 (providing that the
        federal courts of appeals “have jurisdiction of appeals from all final
        decisions of the district courts of the United States”). The only ex-
        ception that could conceivably apply here is the collateral order
        doctrine. “That doctrine permits the immediate appeal of an inter-
        locutory order if it (1) conclusively determines an important issue
        that is both (2) completely separate from the merits of the case and
        (3) effectively unreviewable on appeal from a final judgment.” Par-
        ker, 835 F.3d at 1367.
               Under the collateral order doctrine, an order denying state
        sovereign immunity “is immediately appealable if state law defines
        the immunity at issue to provide immunity from suit rather than
        just a defense to liability.” Id. Under Georgia law state sovereign
USCA11 Case: 21-13663      Document: 59-1      Date Filed: 12/21/2022     Page: 8 of 16




        8                      Opinion of the Court                 21-13663

        immunity is immunity from suit, and an order denying state sover-
        eign immunity is immediately appealable. Griesel v. Hamlin, 963
        F.2d 338, 341 (11th Cir. 1992).
                We have not decided whether the denial of a motion to dis-
        miss based on Georgia municipal immunity, as distinguished from
        Georgia state immunity, is immediately appealable. Dalton Utili-
        ties says that there is no meaningful difference for interlocutory ap-
        peal purposes because, like Georgia state sovereign immunity,
        Georgia municipal immunity is immunity from suit. We agree.
        See Primas v. City of Milledgeville, 769 S.E.2d 326, 328 (Ga. 2015)
        (“[U]nder the doctrine of sovereign immunity, a municipal corpo-
        ration is immune from suit unless its immunity is waived by the
        General Assembly . . . .”) (emphasis added); Koehler v. Massell, 191
        S.E.2d 830, 833 (Ga. 1972) (referring to the legislature having the
        authority to delegate to municipalities “the power and authority to
        waive their immunity from suit on claims arising because of negli-
        gence in the performance of [their] governmental functions”) (em-
        phasis added).
               Johnson argues that the collateral order doctrine does not
        apply because the issue of Dalton Utilities’ immunity is inseparable
        from the merits of his nuisance abatement claim. But a question of
        immunity is separate from the merits of the underlying action for
        purposes of the collateral order doctrine, “even though a reviewing
        court must consider the plaintiff’s factual allegations in resolving
        the immunity issue.” Mitchell v. Forsyth, 472 U.S. 511, 529 (1985).
        Any overlap of the immunity issue with the merits of the nuisance
USCA11 Case: 21-13663       Document: 59-1       Date Filed: 12/21/2022     Page: 9 of 16




        21-13663                Opinion of the Court                           9

        abatement claim, under these particular circumstances, does not
        affect our appellate jurisdiction.
               We also must consider what effect (if any) Johnson’s fourth
        amended complaint has on our jurisdiction. See Vital Pharms., Inc.
        v. Alfieri, 23 F.4th 1282, 1288 (11th Cir. 2022) (requiring that we
        ensure “up until the moment our mandate issues” that intervening
        events have not divested us of jurisdiction by mooting the appeal).
               The filing of a notice of appeal “confers jurisdiction on the
        court of appeals and divests the district court of its control over
        those aspects of the case involved in the appeal.” Griggs v. Provi-
        dent Consumer Disc. Co., 459 U.S. 56, 58 (1982) (emphasis added).
        For that reason, we have held that if a proposed amended com-
        plaint would “alter[] the status of the case” on interlocutory appeal,
        the district court lacks jurisdiction to allow the plaintiffs to file it.
        Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d
        1292, 1309 (11th Cir. 2003).
               Even so, “an interlocutory appeal does not completely di-
        vest the district court of jurisdiction.” Id. “The district court has
        authority to proceed forward with portions of the case not related
        to the claims on appeal.” Id. (quoting May v. Sheahan, 226 F.3d
        876, 880 n.2 (7th Cir. 2000)) (alteration omitted); see also Wooten
        v. Roach, 964 F.3d 395, 403 (5th Cir. 2020). The key point is that
        Johnson’s fourth amended complaint does not change the nuisance
        abatement allegations on which Dalton Utilities’ municipal im-
        munity defense is based. It leaves the status of this appeal of the
        immunity order unaffected. The notice of appeal divested the
USCA11 Case: 21-13663        Document: 59-1         Date Filed: 12/21/2022       Page: 10 of 16




        10                        Opinion of the Court                     21-13663

        district court of jurisdiction over only one claim in a single count,
        and that is the nuisance abatement (injunction relief) claim against
        Dalton Utilities.
                                             III.
               Having determined that we have jurisdiction to decide Dal-
        ton Utilities’ appeal, we turn to the remaining issue: whether under
        Georgia law a municipality has immunity from a nuisance claim
        for personal injury.3 Relying on Sustainable Coast, Dalton Utilities
        contends that municipalities may be liable for only one kind of nui-
        sance claim: the kind that involves a taking of private property.
        And according to Dalton Utilities, that’s not the kind of nuisance
        claim Johnson has asserted. We review de novo a district court’s
        denial of sovereign immunity at the motion to dismiss stage. See
        Tamiami Partners, Ltd. ex rel. Tamiami Dev. Corp. v. Miccosukee
        Tribe of Indians of Fla., 177 F.3d 1212, 1224 (11th Cir. 1999).
               In Sustainable Coast the Georgia Supreme Court held that
        the only way state sovereign immunity can be waived is if the
        Georgia legislature does it. 755 S.E.2d at 188. In doing so it over-
        ruled one of its earlier decisions, IBM v. Evans, 453 S.E.2d 706 (Ga.
        1995), in part because Evans “wrongly recognized” a judicially



        3 In the district court, Dalton Utilities argued that under Sustainable Coast
        municipalities are immune from nuisance claims that seek either monetary
        damages for personal injury or injunctive relief. It now argues only that Sus-
        tainable Coast shields municipalities from nuisance claims for personal injury
        (as opposed to property damage).
USCA11 Case: 21-13663      Document: 59-1       Date Filed: 12/21/2022       Page: 11 of 16




        21-13663                 Opinion of the Court                          11

        created “exception to sovereign immunity for suits seeking injunc-
        tive relief to restrain an illegal act.” 755 S.E.2d at 190.
                In reaching its holding in Sustainable Coast, the Georgia Su-
        preme Court acknowledged that in the past it had recognized what
        it had called a “nuisance exception” to sovereign immunity, which
        is the “longstanding principle that a municipality is liable for creat-
        ing or maintaining a nuisance which constitutes either a danger to
        life and health or a taking of property.” Id. (quotation marks omit-
        ted). It clarified that: “the ‘nuisance exception’ . . . was not an ex-
        ception at all, but instead, a proper recognition that the [Georgia]
        Constitution itself requires just compensation for takings and can-
        not, therefore, be understood to afford immunity in such cases.”
        Id. The court recognized that its past application of what it had
        then called the “nuisance exception” to sovereign immunity did
        not mean the court had authority to create exceptions not recog-
        nized by the Georgia Constitution. Id.
               According to Dalton Utilities, Sustainable Coast’s discussion
        about nuisance claims and sovereign immunity was inextricably
        linked to the Georgia Constitution’s just compensation provision.
        It argues that the decision implicitly limited municipal liability for
        nuisance to claims that the municipality took or damaged private
        property. 4 That Sustainable Coast-based argument might have

        4 Sustainable Coast involved state sovereign immunity, not municipal im-
        munity. Though state and municipal sovereign immunity may not be coex-
        tensive, see Gatto, 860 S.E.2d at 716 & n.3, the Georgia Supreme Court re-
        cently explained that “the scope of whatever waiver” the just compensation
USCA11 Case: 21-13663        Document: 59-1        Date Filed: 12/21/2022        Page: 12 of 16




        12                        Opinion of the Court                      21-13663

        more appeal if it were the only decision on the subject. But five
        years after Sustainable Coast, the Georgia Supreme Court issued
        its Gatto decision. In it the court reaffirmed the common law prin-
        ciple that municipalities may be held liable not only for nuisances
        that take or damage property but also for nuisances that threaten
        life or health. See Gatto, 860 S.E.2d at 716.
                The court agreed to hear the Gatto case “to consider the
        contours of municipal immunity with respect to nuisance claims.”
        Id. at 715 (footnote omitted). Its decision in that case gave a de-
        tailed history of the “nuisance exception,” which it renamed the
        “nuisance doctrine.” See id. at 716–20. For our purposes the most
        important part of the helpful history lesson in the Gatto opinion is
        this: while a municipality’s nuisance liability was traditionally lim-
        ited to injuries to the physical condition of the plaintiff’s property
        or his use and enjoyment of it, the Georgia Supreme Court aban-
        doned that limitation in 1968 in Town of Fort Oglethorpe v. Phil-
        lips, 165 S.E.2d 141 (Ga. 1968). See Gatto, 860 S.E.2d at 718–19.
                In Phillips the Georgia Supreme Court had concluded that
        the plaintiff stated a valid nuisance claim against a city for its failure
        to fix a faulty traffic light, which caused the plaintiff’s injuries. 165
        S.E.2d at 144. That decision expanded the scope of municipal lia-
        bility for nuisance claims “to include personal injuries beyond
        those tied to the plaintiff’s property.” Gatto, 860 S.E.2d at 719.

        provision provides “is not limited to the sovereign immunity of the State, but
        extends to . . . municipal immunity,” Dep’t of Transp. v. Mixon, 864 S.E.2d 67,
        70 n.2 (Ga. 2021).
USCA11 Case: 21-13663        Document: 59-1         Date Filed: 12/21/2022        Page: 13 of 16




        21-13663                   Opinion of the Court                              13

        That was the last word on the subject from the Georgia Supreme
        Court before the Georgia Constitution was amended in 1974 to
        constitutionalize the common law doctrine of sovereign immunity
        and the decisions involving it.
                The 1974 Georgia constitutional amendment removed from
        the court its authority to expand (or contract) the sovereign im-
        munity doctrine’s scope in the future, effectively freezing in place
        Georgia sovereign immunity law. See id. at 720–21. As the Geor-
        gia Supreme Court summarized it in Gatto, the amendment “pre-
        served the scope of [sovereign immunity] as it existed at common
        law,” which included Phillips, and “rendered it unmodifiable by the
        courts.” Id. at 721. The development convinced the Georgia Su-
        preme Court that it “now has no authority to alter these outer lim-
        its of municipal nuisance liability.” Id. at 720–21.
               The Sustainable Coast decision in 2014 cast some doubt on
        the 1968 Phillips decision by making “clear” that, because the Geor-
        gia Constitution gives the legislature the sole authority to waive
        sovereign immunity, “judge-made exceptions are unauthorized
        and have no validity.” 5 Gatto, 860 S.E.2d at 717–18 (quotation

        5 Sustainable Coast also muddied the waters somewhat by stating that “[o]pin-
        ions of Georgia appellate courts dealing with the judicial application of sover-
        eign immunity prior to the 1974 constitutional amendment are not applicable
        to claims against the State arising after the 1974 amendment . . . .” 755 S.E.2d
        at 190–91 (quotation marks omitted). But in a later decision, the Georgia Su-
        preme Court clarified that the “1974 constitutional amendment did not change
        the scope of sovereign immunity; it merely gave it a new constitutional status
        that put changes beyond the reach of the courts.” Bd. of Comm’rs of Lowndes
USCA11 Case: 21-13663         Document: 59-1         Date Filed: 12/21/2022         Page: 14 of 16




        14                         Opinion of the Court                        21-13663

        marks omitted). But the Georgia Supreme Court has cited Phillips
        favorably and followed it even after the 1974 constitutional amend-
        ment, see, e.g., City of Bowman v. Gunnells, 256 S.E.2d 782, 784
        (Ga. 1979) (relying on Phillips to determine “what it takes to con-
        stitute a nuisance” that would subject a municipality to liability);
        Mayor of Savannah v. Palmerio, 249 S.E.2d 224, 229–30 (Ga. 1978)
        (relying on Phillips for the principle that a municipality can be held
        liable for creating “a nuisance dangerous to life or health”), which
        is some evidence that Phillips stands as common law that survived
        the 1974 amendment. See also Gatto, 860 S.E.2d at 171 (explaining
        that in Palmerio and Gunnells, the court “attempted to elucidate
        parameters for [Phillips’] more expansive notion of municipal lia-
        bility”).
                In any event, as the Georgia Supreme Court stressed in
        Gatto, the “nuisance exception” is not an exception at all but in-
        stead a “doctrine” that is still used to “evaluat[e] whether municipal
        liability may be imposed in a given case.” Id. at 718; see also
        Beasley v. Ga. Dep’t of Corr., 861 S.E.2d 106, 111 n.14 (Ga. Ct. App.
        2021) (explaining that under Georgia Supreme Court precedent
        “there may be recovery for personal injuries sustained by the


        Cnty. v. Mayor of Valdosta, 848 S.E.2d 857, 860, 861 n.2 (Ga. 2020). The court
        also noted that “the sovereign immunity preserved by the 1974 amendment
        and the common law doctrine as previously understood by Georgia courts
        were one and the same.” Id. at 860 (emphasis added). The court’s pre-1974
        case law is not “irrelevant”; instead, “it is the only way that we can discern the
        nature of the sovereign immunity that the Georgia Constitution now pre-
        serves.” Id. at 861 n.2.
USCA11 Case: 21-13663         Document: 59-1         Date Filed: 12/21/2022         Page: 15 of 16




        21-13663                   Opinion of the Court                                15

        maintenance of a nuisance in the municipality context under cer-
        tain circumstances”).
                The Georgia Supreme Court’s latest word in Gatto controls
        us when it comes to Georgia law. See Blue Cross & Blue Shield of
        Ala., Inc. v. Nielsen, 116 F.3d 1406, 1413 (11th Cir. 1997) (“The final
        arbiter of state law is the state supreme court, which is another way
        of saying that [a state’s] law is what the [state’s] Supreme Court
        says it is.”). And according to Gatto, the 1974 amendment pre-
        served Phillips’ removal of municipal immunity for nuisance
        claims involving personal injury. See Gatto, 860 S.E.2d at 721 (cit-
        ing Bd. of Comm’rs of Lowndes Cnty. v. Mayor of Valdosta, 848
        S.E.2d 857, 859–61, 861 n.2 (Ga. 2020)). We are bound to follow,
        and do follow, the Georgia Supreme Court’s holding in Gatto and
        Phillips about Georgia law on municipal immunity.
                At oral argument, counsel for Dalton Utilities conceded that
        if Phillips is still good law, Johnson has properly alleged a Phillips
        kind of nuisance claim for personal injury. 6 We agree. Municipal



        6 In its briefs to this Court, Dalton Utilities argued that even under Phillips’
        expanded version of the nuisance doctrine, Johnson has failed to state a nui-
        sance claim because he has not alleged that Dalton Utilities created or main-
        tained a nuisance. That contention may be outside the scope of the interloc-
        utory appeal, and Dalton Utilities did not press the matter in the district court.
        When asked at oral argument, “Did they properly allege a Phillips kind of
        claim, assuming Phillips is good law, all of it?” Dalton Utilities answered: “As-
        suming Phillips is good law, yes, Your Honor, I think they did.” See Crowe v.
        Coleman, 113 F.3d 1536, 1542 (11th Cir. 1997).
USCA11 Case: 21-13663     Document: 59-1      Date Filed: 12/21/2022    Page: 16 of 16




        16                     Opinion of the Court                21-13663

        immunity does not shield Dalton Utilities from Johnson’s nuisance
        abatement claim.
                                        IV.
                Johnson’s motion to dismiss Dalton Utilities’ appeal for lack
        of jurisdiction is DENIED.
              The district court’s order denying Dalton Utilities’ motion
        to dismiss Johnson’s nuisance abatement claim on municipal im-
        munity grounds is AFFIRMED.